VIRGINIA & AMBINDER, LLP
By: Charles R. Virginia, Esq.
Nicole Marimon, Esq.
40 Broad Street, 7th Floor
New York, New York 10004
Telephone: (212) 943-9080
Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

TRUSTEES OF THE NEW JERSEY B.A.C. HEALTH
FUND, TRUSTEES OF THE NEW JERSEY B.A.C.
ANNUITY FUND, TRUSTEES OF THE B.A.C. LOCAL 4
PENSION FUND, TRUSTEES OF THE NEW JERSEY
BM&P APPRENTICE AND EDUCATION FUND, 18 CV ______
TRUSTEES OF THE BRICKLAYERS & TROWEL
TRADES     INTERNATIONAL    PENSION       FUND,
TRUSTEES OF THE INTERNATIONAL MASONRY
INSTITUTE, and RICHARD TOLSON, as Administrator of COMPLAINT
B.A.C. ADMINISTRATIVE DISTRICT COUNCIL OF
NEW JERSEY,

                                                Plaintiffs,

                          -against-

DORAN TATROW ASSOCIATES, INC.,

                                               Defendant.


       Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for their

Complaint, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer welfare and pension funds through their respective Boards of
Trustees, and by a labor union through its authorized representative, to collect delinquent employer

contributions to employee benefit plans.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this district pursuant to section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and section 301 of the LMRA, 29 U.S.C. § 185.

                                           THE PARTIES

       4.      Plaintiffs Trustees of the New Jersey B.A.C. Health Fund (the “Health Fund”) are

the employer and employee trustees of a labor-management trust fund organized and operated

pursuant to a trust agreement and various collective bargaining agreements in accordance with

Section 302 of the LMRA, 29 U.S.C. § 186. The Health Fund is an employee benefit plan within

the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and a multiemployer plan within the

meaning of Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The Health Fund maintains its

principal place of business at 14 Plog Road, Suite 2, Fairfield, New Jersey 07004.

       5.      Plaintiffs Trustees of the New Jersey B.A.C. Annuity Fund (the “Annuity Fund”)

are the employer and employee trustees of multi-employer, labor-management trust funds,

organized and operated pursuant to various collective bargaining agreements in accordance with

Section 302(c)(5) of the Taft-Hartley Act, 29 U.S.C. § 186(c)(5). The Annuity Fund is an

employee benefit plan within the meaning of Sections 3(2), 3(3) and 502(d)(1) of ERISA, 29

U.S.C. §§ 1002(37) and 1145. The Annuity Fund maintains its principal place of business at 14

Plog Road, Suite 2, Fairfield, New Jersey 07004.




                                                 2
       6.     Plaintiffs Trustees of the B.A.C. Local 4 of New Jersey Pension Fund (the “Local

5 Pension Fund”) are the employer and employee trustees of multi-employer, labor-management

trust funds, organized and operated pursuant to various collective bargaining agreements in

accordance with Section 302(c)(5) of the Taft-Hartley Act, 29 U.S.C. § 186(c)(5). The Local 4

Pension Fund is an employee benefit plan within the meaning of Sections 3(2), 3(3) and 502(d)(1)

of ERISA, 29 U.S.C. §§ 1002(37) and 1145. The Local 4 Pension Fund maintains its principal

place of business at 14 Plog Road, Suite 2, Fairfield, New Jersey 07004.

       7.     Plaintiffs Trustees of the New Jersey BM&P Apprentice and Education Fund (the

“Apprentice Fund”)(collectively the Health Fund, Annuity Fund, the Local 4 Pension Fund, and

the Apprentice Fund shall be referred to as the “Local Funds”) are the employer and employee

trustees of a labor-management trust fund organized and operated pursuant to a trust agreement

and various collective bargaining agreements in accordance with Section 302 of the LMRA, 29

U.S.C. § 186. The Apprentice Fund is an employee benefit plan within the meaning of Section

3(3) of ERISA, 29 U.S.C. § 1002(3), and a multiemployer plan within the meaning of Section

3(37) of ERISA, 29 U.S.C. § 1002(37). The Apprentice Fund maintains its principal place of

business at 14 Plog Road, Suite 2, Fairfield, New Jersey 07004.

       8.     Plaintiffs Trustees of the Bricklayers & Trowel Trades International Pension Fund

(the “International Pension Fund”) are the employer and employee trustees of a labor-management

trust fund organized and operated pursuant to a trust agreement and various collective bargaining

agreements in accordance with Section 302 of the LMRA, 29 U.S.C. § 186. The International

Pension Fund is an employee benefit plan within the meaning of Section 3(3) of ERISA, 29 U.S.C.

§ 1002(3), and a multiemployer plan within the meaning of Section 3(37) of ERISA, 29 U.S.C. §




                                               3
1002(37). The International Pension Fund maintains its principal place of business at 620 F Street,

N.W., Washington, District of Columbia 20004.

       9.      Plaintiffs Trustees of the International Masonry Institute (the “IMI”) are the

employer and employee trustees of a labor-management trust fund organized and operated

pursuant to a trust agreement and various collective bargaining agreements in accordance with

Section 302 of the LMRA, 29 U.S.C. § 186. The IMI is an employee benefit plan within the

meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and a multiemployer plan within the

meaning of Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The IMI maintains its principal place

of business at 620 F Street, N.W., Washington, District of Columbia 20004.

       10.     Plaintiff Richard Tolson is the Administrator of the B.A.C. Administrative District

Council of New Jersey (the “Union”) and brings this action in his representative capacity on behalf

of the Union for dues check-offs and other contributions. The Union is a labor organization within

the meaning of Section 301 of the LMRA, 29 U.S.C. § 185, and represents employees in an

industry affecting commerce as defined in Section 502 of the LMRA, 29 U.S.C. § 142, and Section

3(4) of ERISA, 29 U.S.C. § 1002(4). The Union maintains its principal place of business at 3281

Route 206, Bordentown, New Jersey 08505.

       11.     Upon information and belief, Doran Tatrow Associates, Inc. (“Defendant” or

“Doran Tatrow”) is a corporation organized and established under the laws of the State of New

Jersey. At all relevant times, Doran Tatrow was an employer within the meaning of Section 3(5)

of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry affecting commerce within

the meaning of Section 501 of the LMRA, 29 U.S.C. § 142. Doran Tatrow maintains its principal

place of business at 14 Storrs Court, Mahwah, New Jersey 07430.




                                                4
                                  STATEMENT OF FACTS

       12.    Doran Tatrow and the Union are parties to a Collective Bargaining Agreement

establishing the terms and conditions of employment for employees of Doran Tatrow working as

bricklayers, cement masons, plasterers, pointer caulkers, cleaners, fire proofers, stone masons,

brick pavers and exterior marble masons (“Covered Work”) within a specified geographical area.

       13.    The Collective Bargaining Agreement provides that Doran Tatrow must make

specified contributions to the Health Fund, the Annuity Fund, the Local 4 Pension Fund, the

Apprentice Fund, the International Pension Fund, and the IMI (collectively, the “Funds”) and

forward specified dues check-offs and other contributions to the Union for each hour of Covered

Work performed by Doran Tatrow’ employees.

       14.    From October 10 through October 23, 2018 employees of Doran Tatrow performed

Covered Work on a project at Chick Fil A in Wayne, New Jersey (“Chick Fil A Project”). In

connection with Covered Work performed from October 10 through October 23, 2018 on the Chick

Fil A Project, Doran Tatrow failed to make payment of $2,378.16 in required contributions to the

Funds and of $268.56 in required dues check-offs to the Union.

       15.    From June 20 through August 28, 2018, employees of Doran Tatrow performed

Covered Work on the Clara Maass Medical Center, in Belleville, New Jersey (“Clara Maass

Project”). In connection with Covered Work performed on the Clara Maass Project, Doran Tatrow

failed to make payment of $15,920.46 in required contributions to the Funds and of $1,797.86 in

required dues check-offs to the Union.

       16.    From May 30 through June 5, 2018, employees of Doran Tatrow performed

Covered Work on a project in Teaneck, New Jersey (“Teaneck Project”). In connection with

Covered Work performed on the Teaneck Project, Doran Tatrow failed to make payment of



                                               5
$1,849.68 in required contributions to the Funds and of $208.88 in required dues check-offs to the

Union.

         17.     From April 25 through June 19, 2018, employees of Doran Tatrow performed

Covered Work on various jobs in New Jersey (“Various Projects”). In connection with Covered

Work performed on the Various Projects, Doran Tatrow failed to make payment of $15,746.92 in

required contributions to the Funds and of $1,775.72 in required dues check-offs to the Union.

         18.     From September 19 through October 9, 2018, employees of Doran Tatrow

performed Covered Work on a project in Wayne, New Jersey (“Wayne Project,” and together with

the Chick Fil A Project, the Clara Maass Project, the Teaneck Project, and the Various Projects,

the “Projects”). In connection with Covered Work performed on the Wayne Project, Doran Tatrow

failed to make payment of $2,906.64 in required contributions to the Funds and of $328.24 in

required dues check-offs to the Union.

                                 FIRST CLAIM FOR RELIEF
         19.     Plaintiffs repeat the allegations set forth in paragraphs 1 through 18 above and

incorporate them herein by reference.

         20.     Section 515 of ERISA provides: “Every employer who is obligated to make

contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

         21.     By its failure to remit $38,801.86 to the Funds in connection with Covered Work

performed on the Projects, Doran Tatrow contravened the Collective Bargaining Agreement and

section 515 of ERISA, 29 U.S.C. § 1145.



                                                 6
       22.     Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), provides that, upon a finding

that an employer violated Section 515 of ERISA, 29 U.S.C. § 1145, the plan is entitled to judgment

for the amount of delinquent contributions plus interest and liquidated damages at rates prescribed

by the documents and instruments governing the plan, and the reasonable attorneys’ fees and costs

incurred by the plan in prosecuting the action.

       23.     Under the documents and instruments governing the Health Fund, the Annuity

Fund, the Local 4 Pension Fund, the Apprentice Fund, employers whose contributions are

delinquent are liable for interest at the rate of 10% per annum and liquidated damages of 20% of

the principal amount due. Similarly, under the documents and instruments governing the

International Pension Fund and the IMI, employers whose contributions are delinquent are liable

for interest at the rate of 15% per annum and liquidated damages of 20% of the principal amount

due.

       24.     Accordingly, in connection with the Projects and Covered Work performed at the

various sites, Doran Tatrow is liable to the Funds for $38,801.86, plus interest, liquidated damages,

and attorneys’ fees and costs.

                                 SECOND CLAIM FOR RELIEF
       25.     Plaintiffs repeat the allegations set forth in paragraphs 1 through 24 above and

incorporate them herein by reference.

       26.     By its failure to remit $4,279.26 in dues check-offs and other contributions to the

Union in connection with Covered Work performed on the Projects and at various sites in New

Jersey, Doran Tatrow contravened the Collective Bargaining Agreement.

       27.     Accordingly, in connection with the Projects and the work performed at various

sites in New Jersey, Doran Tatrow is liable to the Union for $4,379.26.



                                                  7
       WHEREFORE, Plaintiffs respectfully request that this Court:

       (1)     Award the Funds judgment for $38,801.86, plus interest, liquidated damages, and

attorneys’ fees and costs;

       (2)     Award the Union judgment for $4,379.26; and

       (3)     Award Plaintiffs such further legal, equitable, or other relief as the Court may deem

just and proper.

Dated: New York, New York             Respectfully submitted,
       November 29, 2018
                                      VIRGINIA & AMBINDER, LLP




                              By:     ____/s/ Nicole Marimon_____
                                      Charles R. Virginia, Esq.
                                      Nicole Marimon, Esq.
                                      Attorneys for Plaintiffs
                                      40 Broad Street, 7th Floor
                                      New York, New York 10004
                                      Office Tel. No.: (212) 943-9080




                                                 8
